Exhibit 99 News Release For Immediate Release Contact:Thomas X. Geisel, President & CEO, (856) 691-7700 Sun Bancorp, Inc. Reports First Quarter 2010 Results VINELAND, NJ – April 27, 2010 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $762,000, or $0.03 loss per diluted share, for the first quarter ended March 31, 2010, compared to a net loss available to common shareholders of $820,000, or $0.04 loss per diluted share, for the first quarter ended March 31, 2009.The net loss available to common shareholders for the first quarter 2009 included the impact of the Company’s participation in the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”), including $1.2 million for preferred stock dividends and accretion of the original issuance discount on preferred stock. “First quarter results continue to mirrorthe challenging economic environment in which we operate," said Thomas X. Geisel, President & Chief Executive Officer."While credit costs remain elevated they were generally in line with our expectations. Credit quality was essentially stable with the exception of one new addition to our non-performing assets. Our provision for loan losses totaled $9.6 million for the first quarter, which increased our allowance for loan losses to 2.35% of total loans as compared to 2.21% at the end of 2009. We continue to closely monitor areas of weakness and take expedient and appropriate action as necessary. Loan demand was moderate in the first quarter as companies continue to plan guardedly, the commercial real estate market adjusts and consumers remain cautious. Our non-time, core deposit volumes continue to be an area of strength and grew 3.00% on a linked quarter basis. Our net interest margin of 3.56% was down slightly from the fourth quarter from lower loan and securities yields, but still reflects a marked improvement from 2.74% a year ago. Our efforts to diversify the core revenue streams continue to show progress, especially in the healthcare, asset-based lending and Sun Home Loans areas." The following is an overview of the key financial highlights for the quarter: · Total assets were $3.53 billion at March 31, 2010, as compared to $3.58 billion at December 31, 2009 and $3.64 billion at March 31, 2009. · Total loans before allowance for loan losses were $2.70 billion at March 31, 2010, as compared to $2.72 billion at December 31, 2009 and $2.74 billion at March 31, 2009.Commercial loans, on average, were essentially level on a linked fourth quarter 2009 basis, while residential mortgages and home equity loans decreased on average 3.4% and 1.3%, respectively. · The provision for loan losses was $9.6 million for the first quarter 2010, increasing the allowance for loan losses to 2.35% of outstanding loans at March 31, 2010, as compared to theallowance for loan losses to outstanding loans of 2.21% at December 31, 2009 and 1.44% at March 31, 2009.The provision for loan losses for the first quarter was 0.35% of average loans, as compared to 0.72% of average loans for the linked quarter and 0.15% of average loans for the comparable prior year quarter.Net charge-offs during the first quarter were $6.3 million, or 0.23% of average loans, as compared to $5.6 million, or 0.21% of average loans for the linked quarter and $1.9 million, or 0.07% of average loans outstanding, for the comparable prior year quarter. · Total non-performing assets were $89.8 million at March 31, 2010, or 3.32% of total loans and real estate owned, as compared to $105.4 million at December 31, 2009, or 3.86% of total loans and real estate owned, and $64.3 million, or 2.34%, at March 31, 2009.The allowance for loan losses to non-performing loans was 73.53% at March 31, 2010, as compared to 62.56% at December 31, 2009 and 73.76% at March 31, 2009. · Total deposits of $2.92 billion at March 31, 2010 were essentially level to December 31, 2009 and March 31, 2009.Average deposits increased $33.2 million over the linked quarter as average interest-bearing demand deposits increased 7.3%, or $85.4 million, offset by a decrease in average certificates of deposit of $15.3 million, or 1.6%. · Federal funds purchased were $25.0 million at March 31, 2010, as compared to $89.0 million at December 31, 2009.There were no federal funds purchased at March 31, 2009. · The first quarter net interest margin was 3.56%, as compared to 3.64% for the linked quarter and 2.74% for the comparable prior year quarter.The yield on average loans was 4.79%, as compared to 4.92% for the linked quarter and 4.72% for the comparable prior year quarter.The cost of interest-bearing deposits of 1.23% for the first quarter decreased 14 basis points from 1.37% for the linked quarter and 96 basis points from the comparable prior year quarter.The interest rate spread was 3.35%, as compared to the linked quarter of 3.41% and the same prior year quarter of 2.33%. · Total operating non-interest income for the quarter of $5.7 million decreased $241,000, or 4.1%, over the linked fourth quarter 2009 and was essentially flat in relation to the comparable prior year period.The decrease over the linked fourth quarter was primarily attributable to a decrease in service charges on deposit accounts, such as NSF and overdraft fees, of $206,000. · Total operating non-interest expense for the quarter of $26.1 million increased $2.3 million, or 9.5%, over the comparable prior year period and $343,000, or 1.3%, over the linked fourth quarter 2009.The increase over prior year was primarily the result ofplanned increases in salaries and benefits of $896,000 due to the addition of new business line staff and increases in sales commissions and stock compensation expense. In addition, occupancy expense increased $405,000 primarily related to snow removal costs and other expenses increased by $599,000 primarily attributable to problem loan costs of $610,000.The increase over the linked fourth quarter 2009 was due to an increase in occupancy expense of $629,000 primarily related to snow removal costs and an increase in salaries and benefits of $419,000 mainly attributable to an increase in payroll taxes.These increases were partially offset by a decrease in advertising expense of $206,000 anda decrease in other expenses of $622,000, driven by a reduction in consulting fees of $197,000 and a lower off-balance sheet provision during the quarter of $211,000. · The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities and BOLI policies. · The Company’s ratio of tangible equity to tangible assets was 6.34% at March 31, 2010, as compared to 6.24% at December 31, 2009 and 6.11% at March 31, 2009. · The Company’s capital ratios continue to remain strong. At March 31, 2010 Sun National Bank’s total risk-based capital ratio is approximately 10.97% and the leverage capital ratio is approximately 8.75%. The Company will hold its regularly scheduled conference call on Wednesday, April 28, 2010, at 11:30 a.m. (ET).Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com.Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.53 billion asset bank holding company headquartered in Vineland, New Jersey.Its primary subsidiary is Sun National Bank, serving customers through 70 locations in New Jersey.The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the FDIC.For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended March 31, December 31, Profitability for the period: Net interest income $ $ $ Provision for loan losses Non-interest income Non-interest expense Loss before income taxes ) ) ) Net (loss) income ) ) Net loss available to common shareholders $ ) $ ) $ ) Financial ratios: Return on average assets(1) % % % Return on average equity(1) % % % Return on average tangible equity(1),(2) % % % Net interest margin(1) % % % Efficiency ratio % % % Efficiency ratio, excluding non-operating income and non-operating expense(3) % % % Loss per common share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Average equity to average assets % % % March 31, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Investments Borrowings Junior subordinated debentures Shareholders' Equity Credit quality and capital ratios: Allowance for loan losses to gross loans % % % Non-performing assets to gross loans and real estate owned % % % Allowance for loan losses to non-performing loans % % % Total capital (to risk-weighted assets) (4): Sun Bancorp, Inc. % % % Sun National Bank 10.97
